Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include “two pairs of cross cylinder lenses, each lens in each pair”. Claim 12 recites “the pair of cross cylinder lens comprises a first pair of cylinder lenses and second pair of cylinder lenses”. Is Applicant claiming 4 lenses (two pair) or 8 lenses (four pair)? Thus, claim 12 is unclear and indefinite. Claim 13 inherits its indefiniteness from claim 12 from which it depends. 
Claims 12-13 will be examined as best understood by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated Baldwin (US 20080297912) in view of Nemes (US201130021037), further in view of Chann et al (US2015036490).
Regarding claim 1, Baldwin teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 3a, 4b, 7 and 9 for example):
a lens assembly (206,208,202 or 206,208,356,358) comprising two pair of cross cylinder lenses (206,208), each lens in each pair having equal (paragraphs 33) and opposite focal powers oriented with their neutral axes positioned orthogonally to each other (figures 3a, 4b, 7 and 9); and

wherein at least one of the pairs of cross cylinder lenses is configured for rotation about an axis defined by the point at which the optical path impinges on each of them (paragraphs 30-32 and 41).
Baldwin teaches the cylindrical lenses have same/similar optical powers. Baldwin teaches the configuration can provide the same zero astigmatism configuration of as a Galilean beam expander configuration. However, Baldwin fails to specifically disclose an embodiment where in two pair of cross cylinder lens, each lens in each pair have equal and opposite focal powers. 
	In the same field of endeavor, Nemes teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 1 and 3 for example): a lens assembly (24, 26 or 124,126)comprising a pair of cross cylinder lenses having equal and opposite focal powers (f2 =-f1; paragraph 97) oriented with their neutral axes positioned orthogonal to each other (the second lens rotating to a position with respect to the firs lens with some embodiments including rotating the second lens orthogonal to the first); and a focusing objective lens assembly (convergent spherical lens –paragraph 113) disposed within an optical path defined by the lens assembly, wherein at least one of the pair of cross cylinder lenses is configured for rotation about an axis defined by the point at which the optical path impinges on each of them (paragraph 97). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art to provide crossed cylindrical lens orthogonal to each to other to control astigmatism and further provide a cylindrical pair with equal and opposite focal power, since Nemes teaches different powered lens configurations 
	Baldwin- Nemes combination fail to specifically disclose two pairs (4 cylindrical lenses) of cylindrical lenses.
	 Chann et al teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 3 and 4 for example): a lens assembly (305 (419A, 419B), 309A,308,309B) comprising two pair of cross cylinder lenses (419A,419B, 309A and 308),  wherein at least one of the pair of cross cylinder lenses (see figure 4a) is configured for rotation about an axis defined by the point at which the optical path impinges on each of them (see figure 3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include four cylindrical lenses (two pairs) in an illumination system where at least on pair rotates about axis to provide a beam with a different beam width/spot shape that can be used for illumination (paragraphs 68-74). 
Regarding claim 2, the system of claim 1, further comprising a collimated light source configured to send collimated light down the optical path (paragraph 28). See also paragraph 33 of Nemes.
Regarding claim 3, Baldwin-Nemes-Chann combination fails to specifically disclose the system of claim 1, wherein the cross-cylinder lenses are square in shape. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature for lens shape since a square shape cylindrical would be a functionally equivalent cylindrical lens. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art 
Regarding claim 4, Baldwin- Nemes-Chann combination fails to specifically disclose the system of claim 1, wherein the cross-cylinder lenses are round in shape. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature for lens shape since a round shape cylindrical would be a functionally equivalent cylindrical lens. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 5, the system of claim 1, wherein the cross-cylinder lenses are rectangular in shape (see figures 3, 7 and 9 of Baldwin, see figure 1 and 3 of Nemes and figure 4 of Chann).
Regarding claim 6, Baldwin- Nemes-Chann combination fails to specifically disclose the system of claim 1, wherein the cross-cylinder lenses are Jackson cross cylinder lenses. The cylindrical lenses in the Baldwin- Nemes combination are cylindrical lenses composed of low power cylinders with 90-degree cross axis and designed for rotation. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, as a functionally equivalent cross cylindrical lens pair for controlling astigmatism.
Regarding claim 7, the system of claim 1, wherein each of the pairs of cross cylinder lenses is configured solely for equal and opposite rotation, relative to the other (see paragraphs 30 and 32 of Baldwin and paragraph 97 of Nemes and paragraphs 72-74 of Chann).

Regarding claim 9, Baldwin- Nemes-Chann combination fails to specifically disclose the system of claim 8, wherein the cross-cylinder lenses and the focusing objective lens are made of Infrasil. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the material has good optical performance in the visible and infrared. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 10, Baldwin- Nemes-Chann combination fails to specifically disclose the system of claim 9, wherein the cross-cylinder lenses and the focusing objective lens are 4mm thick and 20mm wide. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, the system of claim 10, wherein the cross-cylinder lenses are rectangular and the focusing objective lens is round (see figure 7 of Baldwin and paragraph 113/figure 3 of Nemes).
Regarding claim 14, Baldwin teaches a method of modulating the focal spot and/or divergence of a laser beam, the method comprising:
providing an optical system comprising (see figure 3a, 4b, 7 and 9):
a collimated light source (paragraph 28);
a lens assembly (206,208,202 or 206,208,356, 358) disposed within an optical path corresponding to light emanating from said collimated light source wherein the lens assembly comprises two pairs of cross cylinder lenses, each lens in each pair having equal and opposite focal powers oriented with their neutral axes positioned orthogonally to each other; and a focusing objective lens (202 or 356,358) disposed within the optical path following the lens assembly,

directing an output of the collimated light source through a central portion of the lens assembly corresponding to the optical path; and
rotating at least one of the pairs of cross cylinder lenses about an axis corresponding to the optical path (figure 3a; paragraph 32).
Baldwin teaches the cylindrical lenses have same/similar optical powers. Baldwin teaches the configuration can provide the same zero astigmatism configuration of as a Galilean beam expander configuration. However, Baldwin fails to specifically disclose an embodiment where in two pair of cross cylinder lens, each lens in each pair have equal and opposite focal powers. 
In the same field of endeavor, Nemes teaches a method of modulating the focal spot and/or divergence of a laser beam, the method comprising:
providing an optical system comprising (see figure 3a,7 and 9): a collimated light source (paragraph 33); a lens assembly (24, 26 or 124,126) disposed within an optical path corresponding to light emanating from said collimated light source wherein the lens assembly comprises a pair of cross cylinder lenses having equal and opposite focal powers oriented with their neutral axes positioned orthogonally to each other (f2 =-f1; paragraph 97); and a focusing objective lens (convergent spherical lens; paragraph 113) disposed within the optical path following the lens assembly, wherein at least one of the pair of cross cylinder lenses is configured for rotation about an axis defined by the point at which light from the collimated light source impinges on it (paragraph 97), directing an output of the collimated light source through a central portion of the lens assembly corresponding to the optical path; and rotating at least one of the pair of cross cylinder lenses about an axis corresponding to the optical path (see figure 3). Thus, it would have been obvious 
Baldwin- Nemes combination fail to specifically disclose two pairs (4 cylindrical lenses) of cylindrical lenses.
Chann et al teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 3 and 4 for example): a lens assembly (305 (419A, 419B), 309A,308,309B) comprising two pair of cross cylinder lenses (419A,419B and 308, 309B),  wherein at least one of the pair of cross cylinder lenses (see figure 4a) is configured for rotation about an axis defined by the point at which the optical path impinges on each of them (see figure 3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include 4-cylinder lenses (two pairs) in an illumination system where at least on pair rotates about axis to provide a beam with a different beam width/spot shape that can be used for illumination (paragraphs 68-74).  
Regarding claim 15, the method of claim 14, wherein the collimated light source is a laser (paragraph 5 of Baldwin and paragraph 33 of Nemes).
Regarding claim 16, the method of claim 14, wherein the cross-cylinder lenses are rectangular and the focusing objective lens is round (see figures 7 of Baldwin and paragraph 113/figure 3 of Nemes).
Regarding claim 17, Baldwin- Nemes-Chann combination fails to specifically disclose the method of claim 14, wherein the cross-cylinder lenses are Jackson cross cylinder lenses. The cylindrical lenses in the Baldwin- Nemes combination 
Regarding claim 18, the method of claim 14, wherein the focusing objective lens assembly is a single focusing objective lens (see figure 7 of Baldwin).
Regarding claim 19, Baldwin- Nemes-Chann combination fails to specifically disclose the method of claim 14, wherein the cross-cylinder lenses and the focusing objective lens are made of Infrasil. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the material has good optical performance in the visible and infrared. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 20, Baldwin teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figured 3a, 4b, 7 and 9): a collimated light source (paragraph 28); a lens assembly (206,208,202 or 208,206,356,358) disposed within an optical path corresponding to light emanating from said collimated light source wherein the lens assembly comprises two pairs of cross cylinder lenses, each lens in each pair having equal (paragraphs 33) and opposite focal powers oriented with their neutral axes positioned orthogonally to each other; and a focusing objective lens assembly(202 or 356,358)  disposed within the optical path following the lens assembly, wherein at least one of the pair of cross cylinder lenses is configured for rotation about an axis defined by the point at which light from the collimated light source impinges on it (paragraphs 30-32),
wherein at least one of the pairs of cross cylinder lenses is configured for rotation, relative to the other (paragraphs 30-32 and 41), and wherein the cross-cylinder lenses and the focusing objective lens are made of Infrasil.
	Baldwin teaches the cylindrical lenses have same/similar optical powers. Baldwin teaches the configuration can provide the same zero astigmatism configuration of as a Galilean beam expander configuration. However, Baldwin fails to specifically disclose an embodiment where in two pair of cross cylinder lens have equal and opposite focal powers wherein the cross-cylinder lenses and focusing objective lens are made from Infrasil. 
having equal and opposite focal powers (f2 =-f1; paragraph 97) oriented with their neutral axes positioned orthogonal to each other (the second lens rotating to a position with respect to the firs lens with some embodiments including rotating the second lens orthogonal to the first); and
a focusing objective lens assembly (convergent spherical lens –paragraph 113) disposed within an optical path following the lens assembly,
wherein at least one of the pairs of cross cylinder lenses is configured for rotation about an axis defined by the point at which light from the collimated light source impinges on it, wherein at least one pair of cross cylinder lenses is configured for rotation, relative to the other (paragraph 97), and 
wherein the cross-cylinder lenses and the focusing objective lenses are made of Infrasil. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art to provide crossed cylindrical lens orthogonal to each to other to control astigmatism and further provide with cylindrical pair with equal and opposite focal power since Nemes teaches different powered lens configurations can also be used to generation a variable sized light spot (paragraph 116) with controlled astigmatism. 
However, the Baldwin-Nemes combination fails to specifically disclose the cross-cylinder lenses and focusing objective lenses are made of Infrasil. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the material has good optical prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Also, the Baldwin- Nemes combination fail to specifically disclose two pairs (4 cylindrical lenses) of cylindrical lenses.
	 Chann et al teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 3 and 4 for example): a lens assembly (305 (419A, 419B), 309A,308,309B) comprising two pair of cross cylinder lenses (419A,419B, 309A and 308),  wherein at least one of . 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated Baldwin (US 20080297912) in view of Nemes (US201130021037), further in view of Chann et al (US20150364900) in view of Scheibengraber (US5095386).
Regarding claim 12, Baldwin teaches the system of claim 11, wherein the pair of cross cylinder lenses (206,208) comprises a first pair of cylindrical lenses. Chann teaches that four cylindrical lenses (two pairs) with at least a pair rotating can provide an illumination spot. However, Baldwin- Nemes combination fails to specifically disclose a second pair of cylindrical lens , the first pair of cylindrical lens comprises a first cylinder lens having an effective focal length of infinity in an x-axis and 10.00 in a Y-axis and a second cylinder lens having an effective focal length of -10.00 in the x-axis and infinity in the y-axis,  and the second pair of cylinder lenses comprising a third cylinder lens having an effective focal length of infinity in the x-axis and 10.0 in the y-axis  and a fourth cylinder having an effective focal length of -10,00 in the x-axis and infinity in the Y axis. 
	As recited above, the Baldwin-Nemes combination teaches using a cylindrical pair using equal and opposite focal lengths. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the first pair of cylindrical lens comprises a first cylinder lens having an effective focal length of infinity in an x-axis and 10.00 in a Y-axis and a second cylinder lens having an effective focal length of -10.00 in the x-axis and infinity in the y-axis, since Baldwin-Nemes teaches equal and opposite focal length cylindrical pair. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	The Baldwin-Nemes-Chann combination fails to specifically disclose a second pair of cylinder lenses comprising a third cylinder lens having an effective focal length of infinity in the x-axis and 10.0 in the y-axis and a fourth cylinder having an effective focal length of -10,00 in the x-axis and infinity in the Y axis. 
	In a same field of endeavor, Scheibengraber teaches an optical system for modulating the focal spot and/or divergence of a laser beam, the system comprising (see figures 3-9): a lens assembly (102,104,106 or 302, 304, 306, 354, 356) comprising a pair of cross cylinder lenses oriented with their neutral axes positioned orthogonally to each other (figure 6 for example; col. 5, lines 37-40); and wherein at least one of the pair of cross cylinder lenses is configured for rotation about an axis defined by the point at which the optical path impinges on each of them (col. 5,lines 40-49, col. 6, lines 8-12 and 50-60) wherein figure 7 also a second pair of cylinder lenses comprising a third cylinder lens having an effective focal length and a fourth cylinder having an effective focal length. Thus, 
Regarding claim 13, Baldwin Nemes-Chann combination fails to specifically disclose the system of claim 12 wherein the focusing objective lens has an effective focal length of 0.1 in the x-axis and 0.1 in the y-axis. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cai et al (CN108427204) teaches two pairs of cylindrical lenses with one pair rotating. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH